Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 05, 2015

The Court of Appeals hereby passes the following order:

A16E0015. MILLER v. CAMERON et al.

      Earl Cameron moves this Court for an emergency supersedeas to stay a
contempt order entered by the trial court. We initially denied Cameron’s motion for
failure to comply with this Court’s rules. Cameron then filed an amended motion,
which we will treat as a motion for reconsideration. Cameron has now conformed
with the rules of this Court, and we therefore GRANT the motion for reconsideration
and address the merits of the emergency motion.
      Cameron’s motion and supporting documents show that the trial court ordered
that Cameron be incarcerated for civil and criminal contempt. Cameron filed a notice
of appeal as well as an application for supersedeas in the trial court. “[T]his Court
may issue such orders or give such direction to the trial court as may be necessary to
preserve jurisdiction of an appeal or to prevent the contested issue from becoming
moot.” Rule 40 (b). Cameron’s emergency motion in this Court does not show that
the trial court has denied the application for supersedeas nor does it show that
Cameron is incarcerated. Therefore, Cameron’s motion does not meet the
requirements of Rule 40 (b), and it is therefore DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            11/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.